Citation Nr: 0830598	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-38 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral varicose 
veins of the legs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


                                    WITNESS AT HEARINGS ON 
APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from June 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied the veteran's 
claim for service connection for bilateral varicose veins of 
the legs.  The veteran filed a timely Notice of Disagreement 
(NOD) in June 2005, and requested a hearing before a Decision 
Review Officer (DRO).  A copy of the transcript of this 
hearing, conducted in August 2005, has been associated with 
the claims file.  Subsequently, in September 2005, the RO 
provided a Statement of the Case (SOC).  Thereafter, in 
November 2005, the veteran filed a timely substantive appeal 
and requested another hearing before a DRO.  A copy of the 
transcript of this hearing, conducted in February 2006, has 
been associated with the claims file.  In July 2006, the RO 
provided a Supplemental Statement of the Case (SSOC).  

The veteran did not request a hearing before the Board on 
this matter.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  The Board finds that 
additional development is warranted to address the merits of 
the veteran's claim for service connection for bilateral 
varicose veins of the legs.  38 C.F.R. § 19.9 (2007).  A 
summation of the relevant evidence is set forth below.

a.  Factual Evidence.  The veteran's June 1943 service 
entrance medical examination included a section listing the 
"veteran's physical defects, however slight," noted by the 
examiner.  The veteran's noted defects were pes planus, a 
moderate left varicocele, and defective vision.  No mention 
is made throughout the record of varicose veins of either 
leg.  

Statements and testimony given by the veteran are consistent 
as to his service on the U.S.S. Kitkun Bay in the Pacific 
during World War II.  The veteran stated that, initially, as 
a starboard watch shift cook, he was on his feet, preparing 
meals, from 1 p.m. until 7 p.m. one day, and then from 4 a.m. 
until 1 p.m. the next day.  The starboard watch would 
alternate these 24-hour shifts with the port watch shift 
cooks.  The veteran worked in this position until, a few 
months later, he was promoted to ship's cook and commissary 
in charge.  These positions required the veteran to be on his 
feet from 4 a.m. to 6 p.m., seven days a week.  The veteran 
testified that he found it difficult to stand on his feet on 
a rolling ship for fourteen hours every day.  See August 2005 
Hearing Transcript at  4.  An August 2005 letter reported 
that the veteran acted as the ship's cook from an unspecified 
date until November 1945 when he went home on a 30-day leave 
that resulted in his separation from the ship.  The veteran 
did not note any other times in service when he performed 
duties requiring prolonged standing.  When asked during the 
August 2005 DRO hearing if he noticed having varicose veins 
during service, the veteran stated that he thought he did, 
but he couldn't swear to it.  See August 2005 Hearing 
Transcript at 11.  In an April 2006 letter, he said that he 
did not seek medical treatment during service because, during 
World War II, a sailor went to sick bay only for treatment of 
open wounds, fractures, burns, or temperatures of 103 degrees 
or higher. 

The veteran's April 1946 service discharge medical 
examination listed his defects as third degree pes planus, 
defective vision, and a moderate left varicocele.  The 
examination was negative for any findings relating to 
varicose veins of either leg.  

At a February 2006 RO hearing, the veteran stated that he 
first sought assistance for his varicose veins in January 
1947 from a private examiner who performed a physical 
examination and then advised him to file a claim with the VA.  
See February 2006 Transcript at 3-4.  A May 2006 statement 
from the veteran indicated that the examiner was now deceased 
and his records had been destroyed.  

The veteran stated that, in January 1947, he applied for VA 
disability benefits for varicose veins, flat feet, and a loss 
of vision in his left eye.  He recalled that, when visiting 
the VA office, he was not allowed to fill out the VA claim 
form, but was asked to sign a blank claim form that was 
completed by a VA employee after he signed.  According to his 
account, the VA employee wrote an incorrect address for the 
veteran on the claim form, resulting in the loss of his 
claim.  See August 2005 Hearing Transcript at 4-5.  The 
veteran claimed that he did not learn about this error until 
he reviewed his claims file in January 2005.  See February 
2006 Hearing Transcript at 8.  

A VA claim for disability compensation, dated January 1947 
and signed by the veteran, indicated that the veteran was 
seeking benefits for a loss of vision in his left eye.  
Notices sent by the VA to the veteran in the same month, 
acknowledging the VA's receipt of his claim application, 
contain notations indicating that they were returned to the 
VA after the veteran did not claim them.  An interoffice VA 
request for examination, dated June 1947, asks that the 
veteran be examined for compensation with special attention 
to defective vision, flat feet, and a left varicocele.  VA 
records from October 1947 indicate that, after the veteran 
did not appear for a scheduled examination, the veteran's 
claim was denied.  

The veteran stated that he next sought medical assistance for 
his varicose veins from a private examiner on an unspecified 
date in the 1980s.  After an examination, the examiner then 
recommended he see a surgeon.  See February 2006 Transcript 
at 17.  A letter from the veteran, submitted in March 2006, 
indicated that he had spoken to the examiner who advised him 
that they had destroyed all records of his treatment.  
Moreover, the veteran indicated that neither he nor the 
examiner could remember the name of the surgeon recommended 
by the examiner.  

A February 2006 letter from a private medical examiner 
reported that he examined the veteran in May 1993 and 
diagnosed him with enlarged, ropey varicose veins of the 
legs.  He recommended the veteran seek to have them 
surgically removed.

A July 2001 private medical record, from a podiatrist's 
office (with clinical notes written by Dr. KL), indicated 
that the veteran sought assistance for a pain in his left 
heel.  The report contains no record indicating that the 
veteran stated concerns regarding varicose veins.  A physical 
examination noted no varicosities, telangiectasis, or edemas.

A July 2005 private medical record, written by the same 
podiatrist (Dr. KL), included a medical history worksheet, 
provided by the veteran, on which he (the veteran) stated 
that he had noted varicose veins for years.  During an 
interview prior to examination, he indicated that he had 
noticed the condition in his late teens and twenties.  He 
believed that prolonged walking and standing without rest 
during service either might have caused the condition or 
aggravated it.  He had never worn any sort of support or 
compression hose and reported never having undergone 
treatment for the condition.  

Physical examination noted various variscosities in the feet, 
ankles and legs extending in the left thigh medial area on 
the left.  No ecchymosis or cyanosis was seen to be present.  
A brawny, brown discoloration was noted to distal legs 
bilaterally.  The diagnosis was multiple variscocities and 
telangiectasis bilateral lower extremities, left greater than 
the right.  

An August 2005 letter from the veteran's podiatrist is of 
record.  (The letter is dated August 2004 but it is clear 
from the content of this and a subsequent letter-see November 
2005 letter from Dr. KL that the date is a typographical 
error; it should be August 2005.)  The examiner, Dr. KL, 
stated that, in her opinion, it was likely that the varicose 
veins had been present for several years and that they were 
at least likely as not the result of injuries sustained or 
activities performed while in service.  

In a November 2005 clarification letter, Dr. KL indicated 
that it was likely that the veteran's varicose veins had been 
present for "many years."

A February 2006 private medical record, written by a 
different examiner, indicated a diagnosis of large varicose 
veins in the veteran's lower legs, causing him discomfort.  
The examiner's recommendation was removal by a vascular 
surgeon, but, he noted, that might not relieve the veteran's 
pain.

b.  Analysis.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or from aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In the 
line of duty" means any injury incurred or aggravated during 
a period of active military service, unless such injury was 
the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, was the result of the 
veteran's abuse of alcohol or drugs.  See 38 U.S.C.A. § 
105(a); 38 C.F.R. §§ 3.1(m), 3.301.  Generally, to prove 
service connection, the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or a relationship between a 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In reviewing the veteran's claim, the record contains 
sufficient medical evidence to indicate that the veteran 
currently has been diagnosed as having varicose veins.  Id.  
However, the objective medical evidence of record, 
specifically the February 2006 letter, indicates that the 
veteran was first diagnosed with this condition in May 1993, 
more than 45 years after discharge from service.  Such a 
significant lapse in time weighs against the instant claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

However, the Court has ruled that varicose veins that have 
become visibly tortuous or dilated are observable and 
identifiable by lay people.  Barr v. Nicholson, 21 Vet App 
303, 309 (2007).  As such, the veteran is competent to offer 
evidence as to when he first noted that he had such a 
condition.  In support of his claim, the veteran asserts that 
he had this condition while on active duty.  He testified 
that he attempted to file an application for VA disability 
benefits for this condition in January 1947.  Weighing 
against this assertion is an April 1946 separation from 
service discharge medical examination, which did not note the 
presence of varicose veins; the January 1947 VA claims form, 
and the June 1947 VA request for examination, neither of 
which notes any claim regarding varicose veins; and the 
absence of medical evidence of varicose veins of either leg 
until decades post-service (see Maxon, supra).  

Notwithstanding the foregoing, the only medical evidence of 
record containing a competent opinion regarding whether the 
veteran's varicose veins are linked to service is found in 
the July 2005 and August 2005 letters from the podiatrist, 
Dr. KL.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Court has 
held on a number of occasions that the Board is not required 
to accept a physician's opinion that is based upon a 
claimant's recitation of an uncorroborated medical history.  
See, e.g., Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  On the other hand, the Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this case, 
at least in the first letter, the podiatrist specifically 
linked the veteran's varicose veins to injuries and his 
duties during service.  (Emphasis added.)  The first letter 
also noted that the veteran's varicose veins had been present 
for "a few years", which would diminish the probative value 
of the opinion, but in a subsequent letter the same physician 
wrote that the varicose veins had been present for "many 
years".  It is also pertinent to note that Dr. KL examined 
the veteran in July 2005 and in the report of that 
evaluation, the examiner indicated that she had received all 
information regarding the veteran's medical history through 
an interview and a worksheet completed by the veteran, albeit 
there is no indication that the claims file was reviewed.

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), 
citing its decisions in Swann  and Reonal, the Court 
reaffirmed that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The VA and the Board may not, however, simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
Here, the record does not contradict the history of prolonged 
standing during service associated with the veteran's duties 
as a cook; therefore, the examiner's opinion is competent 
evidence that supports the contended causal relationship.  
Kowalski, supra; Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the veteran).   

As noted above, it is apparent that the podiatrist who 
proffered the positive nexus opinion did not review either 
the veteran's the claims file, to include the service medical 
records, which include a normal separation examination, nor 
did she specifically reference her July 2001 report that 
noted no findings of varicose veins.  Under these 
circumstances, the Board finds that her opinion supporting 
the claim that there is a nexus between the veteran's 
varicose veins and his in-service activities is considerably 
weakened.  See Prejean v. West,  13 Vet. App. 444, 448 (2000) 
(indicating that the Board may determine the probative value 
of medical opinions based on their detail of their analysis 
and the physician's access to the veteran's medical records).  

If the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking a medical opinion 
based upon an examination and a review of the relevant 
evidence in the claims file.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In view of the foregoing, the Board 
finds that a VA medical examination that includes an opinion 
addressing the contended causal relationship, which is 
preceded by a review of all of the relevant medical evidence 
in the claims file and supported by a rationale, is 
warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c (4) (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006). 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2004).  Expedited 
handling is requested.)

1.  The veteran should be afforded a VA 
vascular examination to determine the 
approximate onset date and etiology of the 
veteran's varicose veins of the legs.  The 
examiner should obtain a detailed history, 
to include an account of the veteran's 
duties during service.  Following a review 
of the relevant medical evidence in the 
claims file and the history obtained in 
accordance with this remand, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that the 
veteran's varicose veins began during 
service or are otherwise linked to any 
incident of service, including prolonged 
standing associated with  his duties as a 
ship's cook?  

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility. Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation. More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

2.  When the development requested has 
been completed, the AMC/RO must 
readjudicate the claim with consideration 
of all evidence received since the SOC was 
issued in September 2006.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a SSOC, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




